Citation Nr: 1760566	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-15 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for scars, painful, of the body other than head, face, or neck (previously characterized as painful scar, secondary to coronary artery disease status post coronary artery bypass graft and post-operative status multiple myelomas).

2.  Entitlement to a disability rating greater than 20 percent for residuals, neck injury with degenerative joint disease, cervical spine (exclusive of temporary total rating from May 29, 2012 to August 31, 2013).  

3.  Entitlement to a disability rating greater than 20 percent for residuals, low back injury with degenerative joint disease, lumbar spine.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disorder, now claimed as secondary to service-connected residuals, right knee injury status post medial meniscectomy, with degenerative joint disease and, if so, whether service connection is warranted.  

5.  Entitlement to service connection for a right shoulder disorder, claimed as secondary to service-connected residuals, left shoulder injury, with degenerative joint disease.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1995.

This matter comes before the Board of Veterans Appeals (Board) from an October 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in June 2017.  A transcript of this proceeding has been associated with the claims file.  

With regard to the scar issue, the Board notes that the October 2010 rating decision continued a noncompensable disability rating for post-operative status multiple myelomas and granted service connection for painful scar, secondary to coronary artery disease status post coronary artery bypass graft, assigning a 10 percent disability rating effective June 30, 2010.  Subsequently, by rating decision dated in April 2014, the RO granted service connection for scars, painful, of the body other than head, face, or neck, assigning a 30 percent disability rating effective June 30, 2010.  Significantly, the April 2014 rating decision noted that the separately service-connected painful scar associated with the Veteran's coronary artery bypass graft and post-operative status multiple myelomas were combined in the Veteran's 30 percent rating assigned for the newly service-connected scars, painful, of the body other than head, face, or neck.  As such, the Board has characterized this issue as noted above.

With regard to the neck issue, by rating decision dated in April 2014, the RO granted a temporary total rating pursuant to 38 C.F.R. § 4.30 based on hospitalization in excess of 21 days and treatment requiring convalescence for the service-connected cervical spine disability from May 29, 2012 to August 31, 2013, and continued a 20 percent disability rating for the neck effective September 1, 2103.

With regard to the left knee issue, while the October 2010 rating decision adjudicated the merits of the claim rather than whether new and material evidence had been submitted to reopen a previously denied claim, the Board notes that service connection for a left knee disorder was previously denied by rating decision dated in November 2002.  Significantly, the Board has a jurisdictional responsibility to determine whether there is new and material evidence to properly reopen a service-connection claim if there is a prior final denial.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  Moreover, the submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  As such, the Board has recharacterized the claim regarding the left knee as noted above.

With regard to the TDIU issue, a review of the record shows that the Veteran last worked as a special education teacher in May 2014.  Since May 2014 and during the course of this appeal, the Veteran has submitted multiple formal claims for a TDIU, and a TDIU was most recently denied by rating decision dated in September 2016.  While the Veteran has not specifically appealed any decision denying a TDIU, he has contended that his service-connected cervical spine, lumbar spine, and scar disabilities impact his ability to maintain employment.  This raises the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  As such, the Board has taken jurisdiction of the TDIU issue in accordance with Rice.

The issues of entitlement to increased ratings for the Veteran's scar, cervical spine, and lumbar spine disabilities as well as the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in November 2002, the RO denied the Veteran's claim of entitlement to service connection for a left knee disorder.

2.  Evidence added to the record since the final November 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran's left knee disorder was incurred during his military service and/or is secondary to his service-connected right knee disability

4.  Resolving reasonable doubt in favor of the Veteran, the Veteran's right shoulder disorder is secondary to his service-connected left shoulder disability.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied service connection for a left knee disorder is final.  38 U.S.C. § 7105(c) (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).	

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for a left knee disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).  

4.  The criteria for service connection for a right shoulder disorder have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Analysis

The Veteran's original claim of entitlement to service connection for a left knee disorder was denied by a November 2002 rating decision.  Specifically, the RO determined that, while service treatment records showed a diagnosis of degenerative arthritis of both knees, there was no X-ray evidence confirming the diagnosis of arthritis and no diagnosis of arthritis in the left knee within one year after the Veteran's discharge from military service.  

Although the RO provided notice of the November 2002 denial and the Veteran submitted a timely notice of disagreement as to this denial, the Veteran did not perfect an appeal.  Therefore, the RO's decision of November 2002 final.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claim for service connection for a left knee disorder was received prior to the expiration of the appeal period stemming from the November 2002 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Thereafter, in June 2010, the Veteran requested to reopen his previously denied claim of entitlement to service connection for a left knee disorder. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the November 2002 rating decision, the evidence of record included the Veteran's service treatment records and post-service treatment records which showed degenerative arthritis of the "knees" but, most, likely pertained only to the right knee.  Relevant evidence received since the November 2002 rating decision includes private treatment records dated through September 2017 which show arthritis of both knees.  

These records also contain several medical opinions relating the Veteran's left knee disorder to his right knee disorder.  Specifically, in an August 2010 statement, Dr. P.B. wrote that the Veteran had significant degenerative arthritis involving both knees but that the arthritis started in one knee and, because of the progression in that one knee, developed secondarily in the other knee as a result of the increased weight that had to be applied to the other knee.  

In a March 2011 statement, Dr. N.A.C. wrote that due to the chronic pain, degenerative joint disease, and instability of the injured right knee, the Veteran exhibited an antalgic gait which, more likely than not, related to the chronic pain and osteoarthritis that he was experiencing in his left knee.  Dr. N.A.C. opined that the Veteran's left knee disorder was directly caused by his favoring the right knee, causing antalgia and complicated by his service-connected low back disorder.  Dr. N.A.C. wrote that he routinely saw this in his patients where one side was injured, causing them to favor that side and resulting in the other side or lumbar region becoming disabled also.  
	
In an August 2017 statement, Dr. C.S. noted that he had reviewed the Veteran's current treatment records and opined that it was at least as likely as not that the Veteran's left knee disorder was aggravated or caused by his service-connected right knee disorder.  Specifically, Dr. C.S. noted that it was possible that the left knee symptoms could have been caused or aggravated by using the left knee to compensate for the right knee during the recovery process for the multiple surgeries that were performed on the right knee.  

The Board finds that the evidence received since the November 2002 rating decision is new and material.  Specifically, since such decision, additional evidence addressing the bases of the prior final denial has been received, to include medical evidence of current arthritis of the left knee as well as medical opinions relating the Veteran's left knee disorder to his service-connected right knee disorder.  The prior denial in November 2002 was based upon a finding that there was no nexus between the Veteran's left knee disorder and his military service.  The evidence received since such time indicates that the Veteran's left knee disorder is secondary to his service-connected right knee disorder.  Therefore, the Board finds that the evidence added to the record since the final November 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.  Consequently, the Board finds that new and material evidence has been received to reopen the claim for service connection for a left knee disorder.

II. Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Calusa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A. Left knee

With regard to the left knee, as above, the Veteran submitted an original service connection claim for a left knee disorder in April 2002 but, as above, this claim was denied by rating decision dated in November 2002.  He submitted the current claim on appeal in June 2010.  

The Veteran's service treatment records show extensive treatment for the right knee but not the left knee.  However, the Veteran's March 1995 separation examination shows a notation of degenerative arthritis of the "knees" (presumably just the right knee but possibly the left knee as well).  Post-service records dated as early as May 2000 also refer to degenerative arthritis of the "knees" (i.e., presumably both knees) as well.

In connection with his claim, the Veteran was afforded a VA examination in August 2010.  Upon examination of the Veteran, the examiner diagnosed left knee strain and noted that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner also indicated that a medical opinion regarding whether a left knee disorder is secondary to a right knee disorder could not be provided without resorting to speculation as the medical record was silent for any objective evidence of gait or other altered body mechanics of any significant severity or lengthy duration.

As above, the record contains several medical opinions relating the Veteran's left knee arthritis to his right knee arthritis.  Specifically, in an August 2010 statement, Dr. P.B. wrote that the Veteran had significant degenerative arthritis involving both knees but that the arthritis started in one knee and, because of the progression in that one knee, developed secondarily in the other knee as a result of the increased weight that had to be applied to the other knee.  

In a March 2011 statement, Dr. N.A.C. wrote that due to the chronic pain, degenerative joint disease, and instability of the injured right knee, the Veteran exhibited an antalgic gait which, more likely than not, related to the chronic pain and osteoarthritis that he was experiencing in his left knee.  Dr. N.A.C. opined that the Veteran's left knee disorder was directly caused by his favoring the right knee, causing antalgia and complicated by his service-connected low back disorder.  Dr. N.A.C. wrote that he routinely saw this in his patients where one side was injured, causing them to favor that side and resulting in the other side or lumbar region becoming disabled also.  
	
In an August 2017 statement, Dr. C.S. noted that he had reviewed the Veteran's current treatment records and opined that it was at least as likely as not that the Veteran's left knee disorder was aggravated or caused by his service-connected right knee disorder.  Specifically, Dr. C.S. noted that it was possible that the left knee symptoms could have been caused or aggravated by using the left knee to compensate for the right knee during the recovery process for the multiple surgeries that were performed on the right knee.  
	
Upon review of the evidence, the Board finds that service connection for a left knee disorder is warranted.  As an initial matter, the Board finds that the Veteran has a current diagnosis of left knee arthritis which may have begun as early as his military service.  Even if the Veteran's left knee arthritis did not begin in service or within a year after his discharge from service, three of the Veteran's treating physicians have opined that the Veteran's left knee arthritis is either secondary to or aggravated by the Veteran's service-connected right knee disorder due to an altered gait/over-use.  While the August 2010 VA examiner wrote that it would speculative to provide an opinion with regard to the theory of secondary service connection in this case due to the absence of objective evidence of gait or other altered body mechanics of any significant severity or lengthy duration, the Board notes that the August 2010, March 2011, and August 2017 private physicians indicated that the Veteran did, in fact, have an altered gait.  Furthermore, speculative opinions constitute "non-evidence" that weigh neither for nor against the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided).    

Accordingly, the Board resolves all doubt in favor of the Veteran and finds that a left knee disorder was caused by events in military service or at least secondary and or aggravated by his service-connected right knee disorder.  Therefore, service connection for a left knee disorder is warranted.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.

B.  Right shoulder

With regard to the right shoulder, the Veteran submitted an original service connection claim for a right shoulder disorder in June 2010.  

The Veteran's service treatment records show extensive treatment for the left shoulder but not the right shoulder.  However, in the Veteran's March 1995 report of medical history, he reported "yes" to "painful or 'trick' shoulder or elbow"  (presumably just the left shoulder but possibly the right shoulder as well).  Post-service treatment records show complaints of bilateral shoulder pain as early as May 2000 and also show a rotator cuff tear of the right shoulder as early as September 2009 and X-ray evidence of right shoulder arthritis as early as July 2010.  Significantly, a September 2009 VA treatment record shows that the Veteran had hurt his right shoulder while swimming a few weeks earlier.

In connection with his claim, the Veteran was afforded a VA examination in August 2010.  Upon examination of the Veteran, the examiner diagnosed right shoulder strain and noted that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner also indicated that a medical opinion regarding whether a right shoulder disorder is secondary to a left shoulder disorder could not be provided without resorting to speculation as the medical record was silent for any objective evidence of gait or other altered body mechanics of any significant severity or lengthy duration.

In a January 2010 statement, Dr. F.K. wrote that it was possible that the Veteran's "left" shoulder condition could be related to his previous "right" shoulder injury that he incurred while in the service.  Specifically, it was noted that the over-use of his "left" shoulder had most likely led to problems that he now has.  

In an August 2017 statement, Dr. C.S. noted that he had reviewed the Veteran's current treatment records and opined that it was at least as likely as not that the Veteran's right shoulder disorder was aggravated or caused by his service-connected left shoulder disorder.  Specifically, Dr. C.S. noted that it was possible that the repetitive traumas that he experienced while serving in the military could have contributed to his bilateral AC (acromioclavicular) joint osteoarthritis.  
	
Upon review of the evidence, the Board finds that service connection for a right shoulder disorder is warranted.  As an initial matter, the Board finds that the Veteran has a current diagnosis of right shoulder arthritis and may have had residuals of a September 2009 right rotator cuff injury at the time he filed his claim in June 2010.  Furthermore, two of the Veteran's treating physicians have opined that the Veteran's right shoulder disorder(s) are either secondary to or aggravated by the Veteran's service-connected left shoulder disorder due to over-use.  While the August 2010 VA examiner wrote that it would speculative to provide an opinion with regard to the theory of secondary service connection in this case due to the absence of objective evidence of gait or other altered body mechanics of any significant severity or lengthy duration, the Board notes that the January 2010 and August 2017 private physicians indicated that the Veteran did, in fact, have altered body mechanics (i.e., over-use).  Furthermore, as above, speculative opinions constitute "non-evidence" that weigh neither for nor against the claim.  See Jones, 23 Vet. App. at 382.    

Accordingly, the Board resolves all doubt in favor of the Veteran and finds that a right shoulder disorder is secondary and/or aggravated by his service-connected left shoulder disorder.  Therefore, service connection for right shoulder disorder is warranted.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.

Service connection for a left knee disorder is granted.

Service connection for a right shoulder disorder is granted.


REMAND

With regard to all of the remanded issues, the Board notes that these issues were last adjudicated by the RO in an April 2014 statement of the case.  However, several private and VA medical records pertinent to these issues have been associated with the claims file since April 2014.  Such records should be considered by the AOJ on remand.  See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the AOJ for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

With regard to the scars issue, the Veteran was last afforded a VA scars examination in August 2010.  At that time, it was noted that the Veteran had four scars, one of which was painful, and none of the scars being unstable.  During the June 2017 Board hearing, the Veteran testified that he had a total of 12 scars, 5 of which are painful, and at least one of the scars being unstable.  Given the allegation of an increase in severity of the service-connected scars disability, the Veteran should be afforded a new VA scars examination.

With regard to the cervical spine issue, the Board notes that the Veteran was last afforded a VA examination for his cervical spine in December 2014.  However, this examination report was never considered by the AOJ in connection with this appeal.  Such should be accomplished on remand.  

Furthermore, the Board questions the adequacy of the December 2014 VA cervical spine examination.  Significantly, the December 2014 VA cervical spine examination indicates that there was no evidence of cervical radiculopathy.  However, a May 2012 private electromyography (EMG) report notes findings of cervical spine radiculopathy.  Moreover, the December 2014 VA cervical examination shows active range of motion findings but does not include passive range of motion findings and/or in weight-bearing and nonweight-bearing.  The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Unfortunately, the December 2014 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.

With regard to the lumbar spine issue, the Board notes that the Veteran was last afforded a VA examination for his lumbar spine in August 2010.  Significantly, this examination report shows that the Veteran had 50 degrees of lumbar flexion.  However, a subsequent March 2011 private treatment record shows that the Veteran only had 30 degrees of lumbar flexion with pain beginning at 25 degrees.  Also, the August 2010 VA spine examination does not show any findings of radiculopathy but a May 2012 private EMG notes findings of lumbar spine radiculopathy.  Furthermore, the August 2010 VA lumbar spine examination does not include passive range of motion findings and/or in weight-bearing and nonweight-bearing and, thus, does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.

With regard to the TDIU issue, as above, the record shows that the Veteran last worked as a special education teacher in May 2014 and the Veteran has contended that his service-connected cervical spine, lumbar spine, and scar disabilities impact his ability to maintain employment.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for his service-connected scars, cervical spine disability, and lumbar spine disability.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  On remand, and in conjunction with re-examination of the increased rating issues, medical opinions should be obtained regarding the TDIU claim.  

Lastly, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in October 2017.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from October 2017 to the present. 

2. Arrange for the Veteran to undergo VA examinations for evaluation of his scars, cervical spine disability, and lumbar spine disability.

The scar examiner is asked to reconcile the August 2010 VA scar examinations findings of four scars, one of which was painful, and none of the scars being unstable with the Veteran's June 2017 Board hearing wherein the Veteran testified that he had a total of 12 scars, 5 of which are painful, and at least one of the scars being unstable.
   
The spine examiner is asked to reconcile the August 2010 and December 2014 VA examination findings of no radiculopathy with the May 2012 EMG noting cervical and lumbar radiculopathy.

A rationale for any opinions expressed should be provided.
	
3. After conducting any additional development deemed necessary the Veteran's claim should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


